Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2022

                                     No. 04-20-00569-CV

         CITY OF SAN ANTONIO by and through The San Antonio Water System,
                                 Appellant

                                              v.

                              CAMPBELLTON ROAD, LTD,
                                     Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-13949
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
    Appellee’s second motion for extension of time to file its motion for rehearing is
GRANTED. Appellee’s motion for rehearing is due March 28, 2022.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court